Citation Nr: 0915298	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the toes of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1945 to November 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran does not have a chronic disease or a persistent 
or recurrent residual disorder related to an injury of the 
toes of the right foot in service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of an 
injury to the toes of the right foot have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in November 2007, the RO provided notice 
that met these requirements.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA obtained outpatient 
treatment records but has not obtained a medical examination 
for reasons provided below.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Veteran served in an Army engineering unit including 
service in the European Theater of Operations from December 
1945 to October 1946.  He contends that he has residuals of 
an injury to the toes of the right foot sustained at the same 
time as a burn injury to this right shoulder during basic 
training in 1945. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service treatment records showed that the Veteran was treated 
for a burn to the right shoulder in July 1945.  A dressing 
was applied and redressed on the second and third day after 
the injury.  There is no record of treatment for an injury to 
the right foot.  In an October 1946 discharge physical 
examination, a physician noted the musculoskeletal system and 
feet were normal.  

The claims file contains a record of eligibility for 
outpatient VA treatment dated in April 1947.  However, in 
June 1947, the RO denied service connection for residuals of 
burns to the right shoulder because there was no evidence of 
a residual disability on the discharge examination.  There is 
no indication that the Veteran claimed or was treated for 
residuals of an injury to the right foot.  

In December 1998 and in July 1999, the Veteran petitioned to 
reopen the claim for service connection for the left 
shoulder.  Although he did not submit a claim for the right 
foot at this time, in a March 2001 RO hearing, the Veteran 
stated that he sustained a burn to his shoulder from a hot 
shower, jumped, and hit his small toe.  He further discussed 
treatment for the burn but did not indicate that he was 
treated or diagnosed with any injury to the small toe.  

In October 2007, the Veteran submitted a claim for service 
connection for a toe injury of the right foot and referred to 
medical evidence in VA outpatient treatment records.  In a 
January 2008 statement, the Veteran noted that he had injured 
his right foot at the time he sustained the right shoulder 
burn and that the foot never healed and became arthritic.  

VA outpatient treatment records from April 2005 through 
September 2007 were obtained and showed that the Veteran 
received primary care assessments on five occasions.  None of 
the examiners noted any reports by the Veteran of symptoms 
related to the right foot or toes.  On one occasion in April 
2005, an examiner noted no clubbing, cyanosis, or edema of 
the extremities.  The examiner did note that monofilament 
testing showed a mild decreased sensitivity of the bilateral 
toes, greater on the left than right side.  The examiner did 
not diagnose a chronic disorder or defect, order additional 
testing, or provide any treatment.  The symptom was not 
reported by the Veteran or noted by examiners on four 
subsequent assessments.  

Despite requests from the RO, the Veteran did not identify 
any other medical care provider who examined or provided 
treatment for a foot disorder.  In a March 2008 notice of 
disagreement, the Veteran referred to the VA outpatient 
treatment records as evidence of decreased sensation in the 
toes and stated that it was the result of nerve damage from 
the injury in service.  

The Board concludes that service connection for residuals of 
an injury to the toes of the right foot is not warranted.  
The Board acknowledges that the Veteran is competent to 
report that he hit his right small toe at the time of the 
burn to the right shoulder in basic training and accepts this 
report as credible.  However, the Veteran completed 
satisfactory service with no chronic foot disorders or 
residuals noted at the time of discharge.  Moreover, while he 
filed a claim for other conditions in 1947 and 1999, he did 
not file a claim for an injury to the toes of the right foot 
until many years after service.  This in conjunction with VA 
medical evidence dated in March 1999 indicating that the 
Veteran had been having symptoms of hypersensitivity for only 
several years, shows that there has not been continuity of 
symptomatology since service.  Specifically, the Veteran had 
reported to his VA primary care physician in March 1999 that 
he had foot trauma in service though no ongoing pain from 
that time until the past few  years.  

An April 2007 VA outpatient treatment record, over sixty 
years after service, noted a slight loss of sensitivity in 
the bilateral toes, greater on the left foot than on the 
right side where the contended injury occurred.  The examiner 
did not indicate an awareness of an old injury, and he did 
not diagnose a chronic or residual disorder.  

The Board acknowledges the Veteran's sincerely held belief 
that trauma to his toe in service caused nerve damage and 
loss of sensitivity many years later.  The Board acknowledges 
that the Veteran is competent to report on his observed 
symptoms and on the occurrence of events in service.  The 
Board considered whether the lay evidence constitutes 
competent and credible evidence of etiology in this 
particular case.   Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing the symptoms at 
the time support at later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2006). 

The Board must first determine whether the particular claim 
in question is the type of injury for which lay evidence is 
competent evidence.  If so, the Board must then weigh that 
evidence against the other evidence of record-including, as 
appropriate, whether the claimant has provided any in-service 
documentation of the claimed injury-for purposes of 
determining whether to grant service connection. 

The Board first concludes that reports of trauma to the right 
foot in service and a loss of sensitivity in 2007 are 
competent lay evidence.  However, a finding of nerve damage 
caused by trauma sixty years earlier is a complex matter 
requiring medical expertise.  As a layperson, the veteran 
does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
  
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

In this case, there is evidence of long-delayed symptoms of a 
mild loss of sensitivity and a contended injury only to the 
side with milder symptoms.  There is lay evidence of a fall 
and trauma to the right foot in service, but no evidence that 
the event caused any acute injury or chronic disorder for 
over sixty years.  Therefore, the Board concludes that the 
low threshold for an examination has not been met because 
there is no medical evidence indicating that there may be a 
connection between a current condition and an injury in 
service many decades ago.  

The weight of the credible evidence demonstrates that the 
veteran's current decreased sensitivity in the toes of the 
right foot first manifested many years after service and is 
not related to any aspect of active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for residuals of injury to the toes of the 
right foot is denied. 


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


